EXHIBIT 10.2

[AHCCCS
LOGO]

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

 

1.  AMENDMENT
     NUMBER:
            7

2.  CONTRACT NO.:
     YH09-0001-07

3.  EFFECTIVE DATE OF AMENDMENT
      October 1, 2009

4.  PROGRAM
  DHCM - ACUTE

 

5.  CONTRACTOR'S NAME AND ADDRESS:

VHS Phoenix Health Plan, LLC
7878 N. 16th St., Suite 105
Phoenix, AZ 85020

 

6.  PURPOSE OF AMENDMENT:  To amend Section B, Capitation Rates.

 

7.  THE CONTRACT REFERENCED ABOVE FOLLOWS
     A.            Section B contains revised Capitation Rates (see attached
rate sheet.)



NOTE:  Please sign, date, and return executed file by E-Mail to:Mark Held at
Mark.Held@azahcccs.gov
                                                                                                              
Sr. Procurement Specialist
                                                                                                              
AHCCCS Contracts and Purchasing
                                                                                                              
and Georgina Maya at
                                                                                                              
Georgina.Maya@azahcccs.gov

 

8.  EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

9.  SIGNATURE OF AUTHORIZED REPRESENTATIVE:
     /s/ Nancy Novick

TYPED NAME:    NANCY NOVICK
TITLE:                    CHIEF EXECUTIVE OFFICER
DATE:                    9/17/09

 

10.  SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

       /s/ Michael Veit

 

 

MICHAEL VEIT

CONTRACTS & PURCHASING ADMINISTRATOR
DATE:    SEP 10 2009







ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
CAPITATION RATE SUMMARY – ACUTE RATES (Risk Adjusted)
Phoenix Health Plan
10/1/09-9/30/10

 

Title XIX and KidsCare Rates 1:

TANF
<1, M/F

TANF
1-13, M/F

TANF
14-44, F

TANF
14-44, M

TANF
45+, M/F

SSI
w/ Med

SSI
w/o Med

SFP

Maternity
Delivery
Supplement

Non-MED

MED

4

Apache/Coconino/Mohave/Navajo

$482.84

$114.84

$266.60

$154.57

$405.05

$156.48

$758.18

$17.31

$6,304.05

$494.59

$1,373.39

6

Yavapai

$496.20

$118.54

$281.24

$185.80

$423.70

$144.34

$776.10

$16.79

$6,843.19

$603.86

$1,140.18

8

Gila/Pinal

$558.02

$108.29

$257.11

$177.05

$377.16

$134.34

$756.30

$11.66

$6,602.64

$470.85

$1,614.61

10

Pima

$469.92

$98.92

$231.44

$124.06

$382.07

$148.16

$806.24

$20.13

$6,683.33

$428.20

$1,319.43

12

Maricopa

$513.06

$115.48

$240.69

$145.45

$401.54

$151.08

$696.20

$17.15

$6,716.61

$533.08

$1,327.93

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PPC Rates:

TANF
<1, M/F

TANF
1-13, M/F

TANF
14-44, F

TANF
14-44, M

TANF
45+, M/F

SSI
w/ Med

SSI
w/o Med

 

 

Non-MED

MED

4

Apache/Coconino/Mohave/Navajo

$1,120.60

$65.01

$254.94

$214.09

$434.27

$151.34

$391.21

 

 

$1,034.48

$7,279.94

6

Yavapai

$1,135.72

$68.75

$258.73

$219.42

$428.81

$147.38

$399.12

 

 

$1,063.85

$7,322.78

8

Gila/Pinal

$1,122.86

$68.74

$251.79

$208.85

$427.38

$146.82

$395.52

 

 

$1,029.70

$7,427.30

10

Pima

$1,098.32

$58.37

$240.31

$197.74

$425.71

$146.13

$392.20

 

 

$785.70

$7,207.00

12

Maricopa

$1,085.49

$69.06

$243.30

$212.06

$415.99

$142.15

$390.25

 

 

$1,196.57

$7,204.01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Rates:

Option 1
Transplant

Option 2
Transplant

4

Apache/Coconino/Mohave/Navajo

$22.50

$22.50

6

Yavapai

$22.50

$22.50

8

Gila/Pinal

$22.50

$22.50

10

Pima

$22.50

$22.50

12

Maricopa

$22.50

$22.50

 

 

 

 

 

 

 

 

 

 

 

 

 



1.  Rates have been adjusted for $35,000 Reinsurance Deductible